ON MOTIONS FOR REHEARING AND TRANSFER TO COURT EN BANC.
Plaintiffs have filed motions for rehearing and transfer to Court en Banc relying upon Muller v. St. Louis Hospital Assn.,5 Mo. App. 390, approved and affirmed by this court, 73 Mo. 242. They say: "the facts in the case herein and the Muller case cannot be distinguished", and that we should follow it or overrule it. However, the Muller case was not really submitted on mental incapacity but on undue influence (the instruction authorizing a verdict was on that theory) while here there was no such submission, or contention that there was evidence to support submission on that ground. Moreover, in the Muller case the will was drawn by the spiritual advisor of the alleged testator, a priest who named himself as executor and who provided therein for a bequest to the institution with which he was connected. Furthermore, in the Muller case the will contained a positive misstatement concerning the members of the family of the testatorwho were therein designated to receive bequests (three sisters when he only had two) and it was shown that he was under the influence of opiates at the time it was claimed the will was read to him. Clearly there was substantial evidence in the Muller case to warrant submission of the issue of undue influence.
The motions for rehearing and transfer to Court En Banc are overruled. All concur.